Citation Nr: 0833085	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-30 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1968 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2005, a statement 
of the case was issued in August 2005, and a substantive 
appeal was received in September 2005.

The Board notes that the veteran's September 2005 substantive 
appeal submission originally requested an opportunity to 
testify before the Board at a hearing; this request was 
repeated in November 2005.  However, the veteran subsequently 
submitted a June 2008 signed statement expressly withdrawing 
the request for a hearing and requested that the Board 
proceed with deciding the appeal.


FINDINGS OF FACT

1.  The veteran's hearing acuity is not productive of an 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or greater, or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater, or 
speech recognition scores less than 94 percent using the 
Maryland CNC Test.

2.  Tinnitus was not manifested during the veteran's active 
duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, and the service 
incurrence of sensorineural hearing loss may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1137, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in October 2004, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board notes that the October 2004 letter was sent to the 
appellant prior to the March 2005 RO rating decision 
currently on appeal.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in March 2006 
which directly explained how VA determines disability ratings 
and effective dates.  Although this notice was not timely 
provided prior to readjudication of the claim by the RO, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In this case the 
Board notes that the veteran's appointed representative, from 
a VA recognized service organization, most recently submitted 
a statement in support of this appeal in July 2008; neither 
the veteran nor his representative has made any suggestion of 
a desire to submit additional evidence in light of the March 
2006 Dingess notice.  In any event, the Board finds that 
service connection is not warranted for either claimed 
disability in this appeal; no new ratings or effective dates 
will be assigned.  Thus, any questions of notice regarding 
the assignment of ratings or effective dates are rendered 
moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and post-service VA, have been obtained.  
The veteran has been afforded a VA examination in connection 
with the issues on appeal: a February 2005 VA examination 
report is of record.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
available and relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

This case features the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.

Bilateral Hearing Loss

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  Service connection for impaired 
hearing is subject to 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

A December 2004 VA audiological evaluation of the veteran, 
discussed in a February 2005 VA audiology report prepared in 
connection with this appeal, indicated pure tone thresholds, 
in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
15
15
LEFT
25
25
25
30
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The examiner indicated that the claims file was reviewed in 
conjunction with the examination.  The examiner found that 
"For the 500 Hz to 4000 Hz frequency range, Mr. [redacted] has 
normal hearing for adjudication purposes."

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review.

A separate audiology report, dated in December 2004, refers 
to the same audiometric data.  This report described "Word 
recognition was excellent for both ears."  The report found 
"a slight bilateral hearing loss," but did not make any 
indication that hearing loss disability for VA compensation 
purposes existed; it is apparent from the audiometric and 
speech recognition testing data that hearing loss disability 
for VA compensation purposes was not detected in connection 
with the December 2004 examination.  The examination did not 
reveal auditory threshold of 40 decibels or greater in any of 
the frequencies; or 26 decibels or greater for at least three 
of the frequencies in either ear.  Further, the veteran's 
speech recognition scores using the Maryland CNC Test were 
greater than 94 percent.

VA treatment records in the claims file are silent with 
respect to any complaints concerning hearing loss, and there 
is otherwise no clinical evidence of hearing loss disability 
for VA compensation purposes.  The Board observes that an 
April 2003 treatment record notes that the veteran denied any 
hearing loss.

The Board briefly notes that the veteran's service medical 
records contain no indication of complaints or treatment 
concerning hearing loss symptomatology.  There is no 
audiometric data from near the time of the veteran's 
separation from service to permit a meaningful comparison of 
audiometric thresholds from the beginning and end of service.  
In any event, in comparing the VA examination results of 
record to the regulatory criteria set forth in 38 C.F.R. 
§ 3.385, the Board must conclude that the preponderance of 
the evidence is against a finding that the veteran currently 
suffers from bilateral hearing loss disability as defined for 
VA compensation purposes.  According to the February 2005 VA 
examination report (referring to testing data from December 
2004), the veteran does not have an auditory threshold of 40 
decibels or greater in any of the frequencies; or 26 decibels 
or greater for at least three of the frequencies in either 
ear.  Further, the veteran's speech recognition scores using 
the Maryland CNC Test were greater than 94 percent.  In the 
absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).

In sum, a preponderance of the evidence is against the 
veteran's claim for bilateral hearing loss. As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. 
§ 5107(b).

Tinnitus

The veteran is also seeking service connection for tinnitus.  
Service medical records are silent with respect to any 
complaints of tinnitus or ringing in the ears.  The Board 
observes that the veteran's February 1971 service separation 
examination report shows no clinical abnormalities noted in 
any pertinent area; the veteran's ears were noted to be 
clinically normal and there is no suggestion of a chronic 
pathology such as tinnitus having manifested as of that time.

The earliest post-service medical evidence suggesting 
complaints of tinnitus is the April 2003 VA outpatient 
treatment report showing the veteran complaining of 
"Tinnitus left ear."  The February 2005 VA audiological 
examination report shows that the veteran later claimed to 
have had "a constant, bilateral tinnitus since 1970."  This 
does not appear to be consistent with the April 2003 
description of tinnitus in just the left ear.  In any event, 
the Board notes that there is no contemporaneous evidence of 
any complaints of tinnitus prior to April 2003, including in 
the veteran's service medical records or for more than 32 
years following separation from active duty service.  This 
lengthy period without any documentation of a pertinent 
complaint, diagnosis, or treatment of tinnitus weighs against 
the claim of service connection.  See Maxson v. Gober, 230 
F.3d 1330 (Fed.Cir. 2000).

The February 2005 report presents a competent medical opinion 
evaluating the likely etiology of the veteran's tinnitus.  
Again, the claims file was reviewed.  The veteran reported 
significant military noise exposure, which the Board finds is 
credible and consistent with the veteran's verified service; 
the veteran's in-service noise exposure was accepted by the 
examiner and taken into consideration in preparing the 
report.  The veteran denied using hearing protection during 
service.  The veteran described "twenty-five years" of 
noise exposure working as "a mechanic in a power plant."  
The post-service noise exposure reportedly did involve the 
use of hearing protection.  The veteran also reported the use 
of "chainsaw and powertools for forty-five years with 
hearing protection."  The examining audiologist concluded 
that "It is impossible to determine whether his tinnitus was 
due to noise exposure in the military."  The rationale for 
this conclusion cited that the veteran "has an extensive 
history of civilian occupational and recreational noise 
exposure."  Thus, this competent medical etiology opinion 
determines that the tinnitus cannot be etiologically linked 
to military noise-exposure without resort speculation.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.

There is no competent medical evidence of record 
contradicting the February 2005 VA audiology report.  There 
is no competent medical evidence of record suggesting that 
there is a non-speculative basis for determining that the 
etiology for the veteran's tinnitus is linked to his military 
service.  

The Board acknowledges the veteran's own contentions, 
including as advanced in the September 2005 substantive 
appeal, that "it is not speculation to relate the tinnitus 
to 3 years of helicopter engine and transmission noise of 
which I spent one year in Vietnam."  The Board understands 
the veteran's contentions.  However, medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation. 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

As noted above, the service medical records are completely 
silent as to any complaints of or treatment for tinnitus or 
ringing in the ears.  Here, the veteran is competent to say 
that he experienced acoustic trauma and symptoms while in 
service.  However, service medical records do not document 
any complaints of tinnitus, nor does the record include any 
evidence that the veteran reported or sought treatment for 
tinnitus for many years after service.  This weighs against 
his current contention.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).  Moreover, the February 2005 VA opinion 
finding that it is impossible to determine that current 
chronic tinnitus is related to service in light of the 
totality of the facts in this case.  Where the only medical 
opinion addressing the question expresses that it is 
impossible to determine that the veteran's tinnitus is 
etiologically related to military service in light of decades 
of post service noise exposure prior to any contemporaneous 
documentation of complaints of tinnitus, the Board believes 
such opinion must be given considerable weight.  

Therefore, based on the totality of the evidence of record, 
the Board finds that service connection for tinnitus is not 
warranted.  The veteran's contention is inconsistent with the 
record which shows no contemporaneous evidence of tinnitus 
while in service or for multiple decades following service.  
The February 2005 VA audiological examination report stated 
that it is not possible to make a medical determination 
relating the veteran's tinnitus to his military service in 
light of the evidence of record and the veteran's specific 
history.  The first medical evidence of record indicating 
complaints of tinnitus is an April 2003 VA treatment report, 
which was more than 22 years after service; thus, there is no 
supporting evidence of a continuity of pertinent 
symptomatology.

Thus, a preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
tinnitus.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


